Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 12, 2021 has been entered. The Applicant amended claims 1 and 8 and added claim 16-18. Claims 1-18 remain pending in the application.
Applicant’s arguments, see page 8 to page 10, filed August 12, 2021, with respect to claims 1 and 8 have been fully considered and are persuasive. The rejections of claim 1 and 8 have been withdrawn.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, “configured to;” should read “configured to:”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "a portion of the antenna is transparent and is exposed to the outside of the electronic device.”  It is unclear if this limitation is referring to the transparent portion of the antenna in claim 8 or a new transparent portion of the antenna.
Claim 11 recites the limitation "further including a partially transparent or completely transparent housing structure, wherein: the transparent portion of the antenna is configured at a location covered by a 
Claim 12 recites the limitation "further including a partially transparent or completely transparent housing structure, wherein: the transparent portion of the antenna is a transparent portion of the housing structure.” It is unclear if this limitation is referring to the partially transparent or completely transparent housing structure in claim 8 or a new partially transparent or completely transparent housing structure. Further, it is unclear if this limitation is depending on the transparent portion of the antenna in claim 8 or claim 9.
Claims 13 and 14 recites the limitation "further including a partially transparent or completely transparent housing structure.” It is unclear if this limitation is referring to the partially transparent or completely transparent housing structure in claim 8 or a new partially transparent or completely transparent housing structure.
Claim 15 depends on claim 9 and inherits the deficiencies of claim 9.
Allowable Subject Matter
Claims 1-8, 10, 16-18 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “including an opening on one end of the short portion of the cavity structure, the cavity structure containing the electrolyte solution being configured to be an antenna radiator of the antenna; a sealing plug inserted in the opening; a metal probe inserted in the sealing plug; and a plurality of antenna feed points disposed on the cavity structure and configured to receive and transmit radio frequency signals, the plurality of antenna feed points including at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/YONCHAN J KIM/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845